Citation Nr: 0025326	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for left ear hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A notice of 
disagreement was received inn March 1995.  A statement of the 
case (SOC) was issued in November 1995.  Although the issue 
listed by the RO was "service connection for hearing loss 
left ear," the Board notes that the SOC discussed "ringing in 
his left ear," and therefore construes it as an SOC on both 
hearing loss and tinnitus.  A substantive appeal was received 
in December 1995.  The veteran testified at an RO hearing in 
March 1996.  In August 2000, the veteran withdrew a previous 
request for a Board hearing.


FINDING OF FACT

The claims file does not include medical evidence of a nexus 
between left ear hearing loss and/or tinnitus and the 
veteran's military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
left ear hearing loss and tinnitus is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he incurred left ear hearing loss 
and tinnitus as a result of exposure to noise from cranes and 
diesel equipment as a truck driver and freight handler in 
service and as a result of a rifle shot near his head while 
hunting when stationed in India.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as organic diseases of the 
nervous system, including sensorineural hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The Board has considered the various contentions offered by 
the veteran and by his representative, in particular their 
contention that the veteran should not be penalized for his 
lost service medical records.  In this regard, the Board 
observes that the veteran's DD-214 reflects that he served as 
an auto equipment operator during World War II, including 
overseas service in India, but his service medical records 
were not located by the National Personnel Records Center 
(NPRC).  It appears that the veteran's records might have 
been destroyed in a fire at the NPRC in 1973. 

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  See generally McCormick v. Gober, 
No. 98-48 (Vet. App. Aug. 18, 2000); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Where service medical records are 
unavailable, the heightened duty to assist includes the 
obligation to search for alternate methods of proving service 
connection.  See Moore v. Derwinski, 1 Vet. App. 401 (1991).  
In that respect, the RO has made attempts to locate the 
veteran's service medical records, but with negative results.  
However, searches through the Surgeon General's Office (SGO) 
reports proved partially successful and the claims file does 
contain extracts of military hospital reports from the SGO.  
These reports show treatment for acute sinusitis in May 1994, 
but include no references to any acoustic trauma or other 
complaints or treatment involving hearing loss and/or 
tinnitus. 

A medical record which appears to be dated in September 1994 
lists provisional diagnoses of decreased hearing and tinnitus 
(left ear).  The Board accepts this evidence for purposes of 
showing a medical diagnosis of current disability.  Caluza.  
Further, the veteran's assertions regarding acoustic trauma 
during his military service are accepted as true for well-
grounded purposes.  Caluza.  The remaining question under the 
well-grounded claim analysis is whether the record includes 
medical evidence of a link or nexus between current left ear 
hearing loss and tinnitus and the veteran's service.  

As already noted, the veteran's service medical records are 
not available.  Looking to post-service evidence, it does not 
appear that there is any medical evidence of any complaints 
or findings regarding hearing loss or tinnitus for many years 
after the veteran's discharge from service.  As such, there 
is no medical evidence of a continuity of symptomatology to 
suggest a nexus to service.  There is also no medical opinion 
suggesting any such relationship.  The Board does not doubt 
the veteran's sincere belief that a causal relationship 
exists, but in order to well-ground his claim, there must be 
medical evidence of causation.  The veteran's statements and 
testimony as a layperson are not competent to show a nexus to 
service.  Espiritu.  

To summarize, the Board concludes that the veteran has failed 
to cross the threshold of submitting a well-grounded claim 
for service connection for left ear hearing loss and 
tinnitus.  The Board acknowledges the veteran's testimony of 
acoustic trauma and a rifle shot incident during service and 
accepts his assertions as to the events in service as 
credible.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, there is still no medical evidence suggesting a 
nexus between hearing loss and tinnitus and the veteran's 
military service.  Accordingly, the veteran's claim must be 
denied as not well grounded.  38 U.S.C.A. § 5107(a).

With respect to the veteran's testimony regarding medical 
treatment after service, the Board hereby advises the veteran 
and his representative of the potential significance of any 
medical records showing a continuity of pertinent 
symptomatology from service.  McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997).  The Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for hearing 
loss and tinnitus.  Robinette, 8 Vet. App. at 77.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

